Citation Nr: 0627776	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim for separate 
10 percent ratings for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court/CAVC) 
reversed a Board decision that had concluded no more than a 
single 10-percent disability rating could be assigned for 
tinnitus, irrespective of whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagreed with the 
Court's holding in Smith and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  In the meantime, by way of 
Chairman's Memorandum No. 01-05-08 (April 28, 2005), the 
Board imposed a temporary stay on the adjudication of 
tinnitus claims affected by Smith.  On appeal, the Federal 
Circuit Court reversed the Court's decision in Smith, holding 
that the Court had erred in not deferring to VA's 
interpretation of its own regulations.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  So the Board has lifted the 
stay on the adjudication of these type claims and will 
proceed with the adjudication of this appeal.


FINDING OF FACT

VA's rating schedule does not provide for an evaluation 
higher than 10 percent for bilateral tinnitus; the veteran 
already has this rating, and his tinnitus does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87, DC 6260 (2002& 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006); VAOPGCPREC 2-2003 (May 22, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, contends that 
separate 10 percent ratings should be assigned for tinnitus 
in each ear.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  Of note, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a case, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that 
the notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be 
substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  More significantly, VAOPGCPREC 2-2004 (March 9, 2004) 
held that, under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of Code 
6260 as interpreted by a precedent opinion of the 
General Counsel.  This is indeed the situation at hand.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting testimony; but in a May 2004 substantive appeal 
(VA Form 9), his representative indicated they did not want 
any type of hearing regarding their claim.

Therefore, further discussion of the VCAA is not required.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993) 
(if "the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and if not, whether the claimant has 
been prejudiced thereby.").  

The veteran has tinnitus related to his military service.  A 
September 1991 rating decision granted service connection for 
this condition and assigned a 10 percent disability rating 
retroactively effective from June 20,1991.  In January 2003, 
the veteran filed a claim for separate 10 percent ratings 
for each ear.

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2004).

Effective prior to June 12, 2003, Diagnostic Code 6260 
provides a single level of disability.

10% Tinnitus, recurrent

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.

10% Tinnitus, recurrent

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

As will be explained in greater detail below, under all 
versions of the applicable regulation, the maximum rating 
that is available for tinnitus is 10 percent.  The veteran 
already has this rating, so his claim must be denied.

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
remanded a claim for separate evaluations for tinnitus for 
consideration of 38 C.F.R. § 4.25(b) [providing that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity [...] are to 
be rated separately as are all other disabling conditions, if 
any"].  The Court did not decide the issue of whether 
separate ratings could be assigned for tinnitus, but simply 
remanded the issue to the Board for a more thorough 
discussion of the matter.  The Court ordered the Board to 
consider the veteran's argument, initially raised before the 
Court, that he was entitled to separate 10 percent ratings, 
one for each ear, for bilateral tinnitus.  The Court 
intimated no opinion as to the outcome of the case

In a 2004 decision, Wanner v. Principi, 370 F.3d 1124 (Fed. 
Cir. 2004), the Federal Circuit Court held that the Court 
lacked jurisdiction to review the content of Diagnostic Code 
6260, emphasizing that the Secretary's discretion over the 
rating schedule was "insulated from judicial review," with 
one recognized exception limited to constitutional 
challenges.

Setting aside the potential impact of the Federal Circuit's 
opinion in Wanner, the Court's current jurisprudence with 
respect to claims of entitlement to increased disability 
ratings for tinnitus is that the Board must provide "reasons 
and bases" for its decision (as it must in all cases), 
specifically with respect to 38 C.F.R. § 4.25.  The Board 
will proceed to do so.

Due to the Court's concerns, the Board requested an opinion 
from VA's General Counsel on this matter.  In VAOPGCPREC 2-
2003 (May 22, 2003), in response, the General Counsel noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  VAOPGCPREC 2-2003 at p. 2, citing The 
Merck Manual 665 (17th Ed. 1999).  VAOPGCPREC 2-2003 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-2003, p. 3.

VAOPGCPREC 2-2003 determined that both the original and 
revised versions of Diagnostic Code 6260 authorize a single 
10 percent rating for tinnitus, regardless of whether it is 
perceived as unilateral, bilateral, or in the head, and 
precludes the assignment of separate ratings for bilateral 
tinnitus.  The Board, again, is bound to follow this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).

On the basis of this precedential opinion, and the Federal 
Circuit Court's recent holding overturning the Court's 
decision in Smith, the Board may decide this appeal 
without remanding it to the RO.  See Bernard v Brown, 4 Vet. 
App. 384 (1993).  The resolution of this case is in essence 
dependent upon the General Counsel's opinion, which is of 
course as binding on the RO as it is on the Board.  Thus, 
remanding this case to the RO would accomplish nothing except 
to further delay resolution of this appeal.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Turning specifically to 38 C.F.R. § 4.25, this provision 
stands for the proposition that, in general, all 
disabilities, including those arising from a single disease 
entity, are rated separately.  See 38 C.F.R. § 4.25 (2005).  
However, a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14.

Thus, the provisions of 38 C.F.R. § 4.25(b) (2005) stipulate 
that the disabilities arising from a single disease entity 
(such as arthritis, multiple sclerosis, cerebral vascular 
accident, etc.) are to be rated separately.  But the 
determination by the General Counsel that tinnitus, either 
unilateral or bilateral, is to be rated as a single disease 
entity, in essence constitutes a determination that tinnitus 
is a unitary disability that cannot be divided into distinct 
and diverse impairment of separate body parts.

The current version of Diagnostic Code 6260 specifically 
prohibits such separate evaluations, which exempts the 
current version altogether from the reach of 38 C.F.R. 
§ 4.25(b), as indicated in the language "[e]xcept as 
otherwise provided in this schedule."

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, and this was in fact VA's practice.  
Indeed, VAOPGCPREC 2-2003 specifically stated "[t]he 
intended effect of this action is to codify current standard 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 
10-percent evaluation whether it is perceived in one ear, 
both ears, or somewhere in the head."  In any event, 
separate evaluations are specifically prohibited by 
VAOPGCPREC 2-2003, which the Board is bound to follow.

Accordingly, the Board has considered the applicability of 
38 C.F.R. § 4.25(b) and finds that its provisions are not 
applicable to tinnitus, do not require the Board to award 
separate evaluations for tinnitus in each ear, and the Board 
is in fact expressly prohibited from so doing.  The Board is 
not free to accept or reject General Counsel opinions on its 
own motion.  Rather, the law expressly requires that the 
Board "shall be bound in its decisions by . . . the 
precedent opinions of the chief legal officer of the 
Department."  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).

For these reasons and bases, the Board has determined the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating higher than 
10 percent for tinnitus.  This decision is based on a reading 
of the appropriate regulation, as interpreted by the General 
Counsel.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The benefit sought on appeal is denied.

The Board finds no merit in the representative's assertion 
that the new regulation cannot be applied to this case 
because it was issued after the original date of the 
veteran's claim (filed in January 2003).  See VA Form 646, 
dated June 2004.  It is clear that the new regulation cannot 
be applied earlier than its own effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  There is, however, no legal authority 
specifically supporting the proposition that the application 
of a regulation is limited by the date of filing of a claim.

In support of his assertion, the veteran's representative has 
argued that VA General Counsel's opinion in VAOPGCPREC 7-
2003, which discusses the retroactive application of statutes 
and regulations, moots out the previous opinion in VAOPGCPREC 
2-2003.  The representative specifically cited the portion of 
VAOPGCPREC 7-2003 in which it as stated that if a statue or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  
The representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA's General Counsel effectively addressed the 
representative's argument in VAOPGCPREC 2-2003, wherein it 
was stated that the recent amendment to Diagnostic Code 6260 
merely restated the law as it previously existed, and that as 
a result neither the prior or amended regulation authorized 
separate ratings for tinnitus.  In other words, VA 
regulations currently, and previously, do not allow for 
separate ratings for so-called "bilateral" tinnitus.  
VAOPGCPREC 2-2003 merely explains these regulations; it does 
not alter their effective dates.  Hence, in the Board's view, 
the opinion in VAOPGCPREC 7-2003 provides no legal basis to 
undermine VAOPGCPREC 2-2003.  And, any additional criticisms 
of VAOPGCPREC 2-2003 found in the representative's 
presentation cannot be entertained by the Board.  As 
repeatedly indicated, the Board is bound by law to follow 
that opinion.

As addressed in the discussion of the applicability of the 
VCAA to this case, the veteran has not presented or 
identified any medical or other evidence which challenges the 
medical premise of the VA General Counsel opinion.  He simply 
states that he has a strong belief that his tinnitus is 
distinctly in each individual ear.  While he is competent to 
report his own symptomatology, he is not, however, competent 
to attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Accordingly, the veteran's belief 
as to the origin of his tinnitus is entitled to no probative 
weight.

The Board notes in closing that the veteran has not alleged 
or otherwise indicated during the pendency of this appeal 
that his service-connected tinnitus causes marked 
interference with employment (meaning above and beyond that 
contemplated by his current schedular rating) or necessitates 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].

This level of special impairment also is not shown by the 
record.  As noted elsewhere in this decision, his sole 
contention is that VA regulations allow for the assignment of 
separate 10 percent ratings for his tinnitus.  Accordingly, 
in the absence of entitlement to an extra-schedular rating 
being raised by the veteran, suggested in the record, or 
adjudicated by the RO, the Board will not address this issue 
any further.  See Bernard v. Brown, supra.  In the event 
the veteran believes that an exceptional or unusual 
disability circumstance exists, warranting consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this claim with the RO.


ORDER

The claim for a higher rating for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


